Citation Nr: 1046499	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 30, 2004 for 
the grant of service connection for bilateral callosities claimed 
as plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

At a September 2009 Board hearing, the Veteran submitted 
additional evidence consisting of a private medical treatment 
record with a waiver of his right to have the RO readjudicate his 
claim with the additional evidence.  See 38 C.F.R. § 20.1304(c) 
(2010).


FINDINGS OF FACT

1.  In July 2005, the RO issued a rating decision which granted 
service connection for bilateral callosities claimed as plantar 
warts, effective January 30, 2004.  Although the Veteran was 
provided notice of this decision in August 2005, he did not 
appeal this decision.

2.  In April 2008, the Veteran filed a claim for entitlement to 
an effective date prior to January 30, 2004 for the award of 
service connection for bilateral callosities claimed as plantar 
warts.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to January 
30, 2004 for the grant of service connection for bilateral 
callosities is dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where resolution 
of the claim is as a matter of law.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on 
appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (noting that the VCAA is not applicable 
where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

In September 1998, the Veteran filed a claim for entitlement to 
service connection for bilateral plantar warts.  In June 1999, 
the RO denied the Veteran's claim.  In November 1999, the Veteran 
filed a notice of disagreement to the June 1999 rating decision, 
and in January 2000, the RO issued a statement of the case.  
However, the Veteran failed to perfect his appeal of the June 
1999 rating decision.  Thus, the June 1999 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In January 
2004, the Veteran filed a claim to reopen the issue of 
entitlement to service connection for bilateral plantar warts.  
In a May 2004 rating decision, the RO denied reopening the 
Veteran's claim based on a lack of new and material evidence.  In 
June 2004, the Veteran filed a notice of disagreement to the May 
2004 rating decision.  In July 2005, the RO granted service 
connection for bilateral callosities, claimed as plantar warts, 
and assigned a 10 percent evaluation, effective January 30, 2004.  
Although provided notice of this decision in August 2005, the 
Veteran did not file a timely notice of disagreement to the July 
2005 rating decision, and it became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In April 2008, the Veteran filed the present claim for 
entitlement to an earlier effective date for the award of service 
connection for bilateral callosities.  In a September 2009 
hearing before the Board, the Veteran alleged that the proper 
effective date for the award of service connection for bilateral 
callosities should be in September 1998, the date that he filed 
his original claim for service connection, instead of January 
2004, the date that he filed his claim to reopen the issue of 
entitlement to service connection for bilateral plantar warts.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date may 
be established only by a request for revision of that decision 
based on clear and unmistakable error (CUE).  See Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing earlier 
effective date claims that could be raised at any time are 
impermissible because such claims would vitiate decision 
finality.  Id. at 300.  Accordingly, where a free-standing 
earlier effective date claim is made without a request for 
reconsideration due to CUE in the relevant rating decision, the 
claim must be dismissed.  Id.

Here, the Veteran's April 2008 claim for entitlement to an 
earlier effective date was filed after the July 2005 rating 
decision was final, and the claim did not allege CUE in the July 
2005 rating decision.  Accordingly, it is a free-standing earlier 
effective date claim and the Board must dismiss the appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that 
plain statutory language is applied unless it creates absurd 
results).


ORDER

The claim of entitlement to an effective date prior to January 
30, 2004 for the grant of service connection for bilateral 
callosities is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


